


109 HR 5620 IH: To extend the patent term for the badge of the Sons of

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5620
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the patent term for the badge of the Sons of
		  the American Legion, and for other purposes.
	
	
		1.Patent Term Extension for the
			 Badge of the Sons of the American LegionThe term of a certain design patent numbered
			 92,187 (for the badge of the Sons of the American Legion) is renewed and
			 extended for a period of 14 years beginning on the date of enactment of this
			 Act, with all the rights and privileges pertaining to such patent.
		
